DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,156,396 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the patented claims and the claims in this application renders obvious the claims in this application.
With respect to claim 1: The patented claims render obvious an appliance (claims 1, 8, and 14), comprising: sidewalls (claims 1, 8, and 14); a curved surface (claims 1 and 8) coupled to the sidewalls to define a machine compartment (claims 1 and 8); an attachment feature (claims 1, 8, and 14) operably coupled to the curved surface proximate the sidewalls (claims 1, 8, and 14); a selectively removable side access panel (claims 1, 8, and 14) removably coupled to the attachment feature to define at least one access point to the machine compartment (claims 1, 8, and 14); and a controller operably coupled to an interior surface of the selectively removable side access panel (claims 1 and 8).
With respect to claim 2: The patented claims render obvious wherein the side access panel includes an arcuate portion defining apertures and operably coupled to the attachment feature (claims 1, 12, 14, and 17).
With respect to claim 3: The patented claims render obvious wherein the selectively removable side access panel includes a central body defining support ribs (claim 1).
With respect to claim 4: The patented claims render obvious wherein the attachment feature includes vertical supports and horizontal supports to define a lattice structure (claims 1 and 14).
With respect to claim 5: The patented claims render obvious wherein the attachment feature defines a retention slot (claim 8), and wherein the selectively removable side access panel includes a retention tab selectively disposed within the retention slot (claims 3 and 8).
With respect to claim 6: The patented claims render obvious wherein the attachment feature includes an arcuate edge operably coupled to a peripheral edge of the curved surface via projections (claims 4, 8-9, 12, 14, and 17).
With respect to claim 7: The patented claims do not state that the attachment feature is removable via a snap-fit configuration with the projections. 
Claims 1, 8, and 14 state the attachment feature is coupled or operably coupled, but not specifically removable. Claim 4 states the coupling features of the attachment feature are coupled to the projections. At least claims 3 and 16 teach removable attachment of components. 
OFFICIAL NOTICE is taken that snap-fit, removable connection with a projection is known and/or obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to snap-fit the coupling features and projections of claim 4, to thereby provide a detachable yet secure connection therebetween in a predictable manner. 
With respect to claim 8: The patented claims render obvious an appliance cabinet (claims 1, 8, and 14), comprising: a wrapper (claim 1) having sidewalls (claims 1, 8, and 14) and defining a machine compartment (claims 1, 8, and 14); an attachment feature (claims 1, 8, and 14) operably coupled to the wrapper proximate the sidewalls (claims 1 and 14), the attachment feature including horizontal supports and vertical supports that define a lattice structure of the attachment feature (claims 1 and 14); and a selectively removable side access panel (claims 1, 8, and 14) removably coupled to the sidewalls to define at least one access point to the machine compartment (claims 1, 8, and 14).
With respect to claim 9: The patented claims render obvious wherein the attachment feature includes a frame having a top and a bottom (claims 2, 10, and 13-14), and wherein the vertical supports are operably coupled to the top and the bottom of the frame (claims 2 and 14).
With respect to claim 10: The patented claims render obvious wherein the vertical supports define retention slots, and wherein the selectively removable side access panel includes retention tabs selectively disposed within the retention slots of the vertical supports (claims 2-3, 8, and 13-14).
With respect to claim 11: The patented claims render obvious wherein the attachment feature includes an arcuate edge (claim 14) that defines a retention slot (claims 2-3, 8, and 13-14), and wherein the selectively removable side access panel includes a retention tab selectively disposed within the retention slot of the arcuate edge (claims 2-3, 8, and 13-14).
With respect to claim 12: The patented claims render obvious wherein the attachment feature defines the at least one access point to the machine compartment.
The patented claims do not state that the attachment feature is removable. 
Claims 1, 8, and 14 state the attachment feature is coupled or operably coupled, but not specifically removable. Claim 4 states the coupling features of the attachment feature are coupled to the projections. At least claims 3 and 16 teach removable attachment of components. 
OFFICIAL NOTICE is taken that removable connection with a projection is known and/or obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to removably couple the coupling features and projections of claim 4, to thereby provide a detachable yet secure connection therebetween in a predictable manner. 
With respect to claim 13: The patented claims render obvious wherein the selectively removable side access panel defines a grasping portion of the selectively removable side access panel (claim 6).
The patented claims do not state that grooves form the grasping portion. 
OFFICIAL NOTICE is taken that grooves are known and/or obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use grooves as the grasping portion of claim 6, to thereby provide a means to grasp the access panel in a predictable manner. 
With respect to claim 14: The patented claims render obvious wherein the selectively removable side access panel includes support ribs along an internal surface of the selectively removable side access panel (claims 1 and 6) that further define the grooves on the external surface (in that the space between adjacent ribs is a groove).
With respect to claim 15: The patented claims render obvious an attachment feature for an appliance cabinet (claims 1, 8, and 14), comprising: a frame having a top and a bottom (claims 2, 10, and 13-14); a non-linear (“arcuate”) edge extending between the top and the bottom of the frame (claims 2, 10, 13-14, and 17); a reinforcement segment (“support” of claim 2) extending between the top and the bottom of the frame on an opposing side from the non-linear edge (claims 2, 9-10, and 12-14); and vertical supports positioned between the non-linear edge and the reinforcement segment and operably coupled to the top and the bottom of the frame (claims 13-14).
With respect to claim 16: The patented claims render obvious wherein the vertical supports define slots configured to receive retention tabs of a side access panel (claims 2-3, 8, and 13-14).
With respect to claim 17: The patented claims render obvious wherein the side access panel is selectively removable (claims 1, 8, and 14) from the vertical supports (claims 2-3, 8, and 13-14) to provide a single access point to a machine compartment (claims 1, 8, and 14).
With respect to claim 18: The patented claims render obvious horizontal supports (part of the “lattice structure”) operably coupled to each of the vertical supports, the non-linear edge, and the reinforcement segment (claims 1 and 14).
With respect to claim 19: The patented claims render obvious wherein the horizontal supports and the vertical supports define a lattice structure (claims 1 and 14).
With respect to claim 20: The patented claims render obvious wherein the frame includes flanges (claim 14) that define retention slots (claims 8 and 13) configured to removably couple a side access panel to the flanges via the retention slots (claims 8 and 13-14).
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer to U.S. Patent 11,156,396 is filed, to overcome the double patenting rejection(s) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637